[Cite as State v. J.R., 2022-Ohio-1664.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 110521
                 v.                              :

J.R.,                                            :

                 Defendant-Appellant.            :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED, VACATED, AND REMANDED
                 RELEASED AND JOURNALIZED: May 19, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-20-652417-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jeffrey Schnatter and Samantha Sohl,
                 Assistant Prosecuting Attorneys, for appellee.

                 Paul W. Flowers, Co., L.P.A., Louis E. Grube and Melissa
                 A. Ghrist, for appellant.

EILEEN A. GALLAGHER, P.J.:

                   Defendant-appellant J.R. appeals her convictions after she was

bound over to the General Division of the Cuyahoga County Court of Common Pleas

(the “General Division”) and pled guilty to multiple counts in connection with an
armed burglary. J.R. contends that the General Division lacked subject-matter

jurisdiction over the case because (1) the attorney who represented her during the

juvenile-court proceedings was under a registration suspension at the time of the

representation and she was, therefore, denied her right to assistance of counsel in

violation of the United States and Ohio Constitutions and (2) the juvenile court

abused its discretion in ordering J.R. transferred to the General Division pursuant

to the discretionary bindover provisions in R.C. 2152.10 and 2152.12. J.R. also

contends that the juvenile court violated her constitutional right to confront and

cross-examine her accusers by admitting hearsay evidence at the amenability

hearing and that her indefinite sentence, imposed under the Reagan Tokes Law, is

unconstitutional.

              For the reasons that follow, we find that J.R. was denied her

constitutional right to the assistance of counsel during the juvenile bindover

proceedings. Accordingly, we reverse the trial court’s judgment, vacate J.R.’s

convictions, vacate the juvenile court’s transfer order and remand the case to the

juvenile court for further proceedings.

Factual Background and Procedural History

      Juvenile Court Proceedings

              On February 27, 2020, the state filed a seven-count delinquency

complaint in the Cuyahoga County Court of Common Pleas, Juvenile Division

(Cuyahoga J.C. No. DL20102542), against J.R., alleging that she had committed acts

that would constitute the following crimes if she were an adult: one count of
aggravated murder, one count of aggravated robbery, one count of aggravated

burglary, one count of murder, two counts of felonious assault and one count of

attempted murder. Each of the counts also included one- and three-year firearm

specifications. The charges related to J.R.’s alleged participation in an armed

burglary on December 22, 2019 that resulted in the shooting death of Kevin King

and serious injury to Floyd Morgan. J.R. and her friend, S.B., who knew the victims,

allegedly “scoped out” King’s house, located on Auburndale Avenue in Cleveland,

Ohio for a potential burglary. Shortly after the girls left King’s house, three males

with firearms burst into the house and began shooting. J.R. and S.B. allegedly

assisted the males in gaining entry to the house by opening the door for them. J.R.

was 15 at the time of the incident. S.B. was 16.

              On March 4, 2020, the state filed a notice of mandatory bindover and

a motion for an order to relinquish jurisdiction for the purpose of criminal

prosecution pursuant to R.C. 2152.10(B) (“motion for discretionary bindover”) on

the charges alleged in the complaint. J.R. retained attorney Robert Chester Brooks

II to represent her during the juvenile court proceedings. At J.R.’s arraignment held

later that day, the state withdrew the notice of mandatory bindover because J.R. did

not meet the statutory requirements for mandatory bindover. Brooks entered

denials, on J.R.’s behalf, “as to the entirety of the complaint” and the motion for

discretionary bindover.

              The juvenile court scheduled a probable cause hearing. J.R.’s mother

was not present at the hearing. Brooks stated that because he had “made several
attempts to contact [J.R.’s mother] and was unable to get an answer,” a guardian ad

litem had been appointed for J.R. “to share with some of the decision making

relative to this.” On July 13, 2020, J.R. waived her probable cause hearing and

stipulated to a finding of probable cause. Brooks stated that he had “conferred with

the [g]uardian ad [l]item and informed him that our strategy was to stipulate as to

probable cause.” After conducting a colloquy explaining what it meant to stipulate

to probable cause and confirming that J.R. had an opportunity to discuss the issue

with her counsel and her mother, understood the consequences of waiving the

probable cause hearing and was doing so “knowingly, intelligently and voluntarily,”

the juvenile court accepted the stipulation, found that there was probable cause to

believe that J.R. had committed each of the acts charged and referred J.R. for “a full

investigation into [her] social history, education, family situation, and any other

factor on whether the child is amenable to juvenile rehabilitation,” including a

psychological evaluation by the Cuyahoga County Juvenile Court Diagnostic Clinic.

      Amenability Hearing

              On August 13, 2020, the juvenile court conducted an amenability

hearing to determine whether J.R.’s case should be transferred to the General

Division for prosecution as an adult. The parties stipulated to the admissibility of a

psychological evaluation report prepared by Dr. Lynn Williams, a forensic

psychologist with the Cuyahoga County Juvenile Court Diagnostic Clinic. Cleveland

Police Detective Charles McNeeley, Jr., Harrison Brill (J.R.’s probation officer) and

Kimberly King (the mother of the deceased victim) testified on behalf of the state at
the amenability hearing. Over Brooks’ objection, the state also read a statement

from the surviving victim, Morgan, into the record at the hearing. J.R. presented no

witnesses at the hearing.

               Following the hearing, the juvenile court concluded that “the weight

of the factors that are in favor of transfer outweigh the other factors” and granted

the state’s motion for discretionary transfer. In its August 17, 2020 journal entry,

the juvenile court set forth its findings as follows:

      The court finds after a full investigation including a mental
      examination of said child made by a duly qualified person, and after full
      consideration of the child’s prior juvenile record, family environment,
      school record, efforts previously made to treat and rehabilitate the
      child, including prior commitments to the Department of Youth
      Services, the nature and severity of the offense herein, the age, physical,
      and mental condition of the victim as effected by the matter herein, and
      other matters of evidence, that there are reasonable grounds to believe
      that the child herein is not amenable to care or rehabilitation within the
      juvenile system.

      The court further finds that the safety of the community may require
      that the child be subject to adult sanctions.

      The court considered the relevant factors in favor of transfer pursuant
      to R.C. 2152.12(D) and makes the following findings:

      1. The victim suffered physical or psychological harm, or serious
      economic harm.

      2. The child’s relationship with the victim facilitated the act charged.

      3. At the time of the act charged, the child was awaiting a community
      control sanction, or was on parole for a prior delinquent child
      adjudication or conviction.

      4. The results of any previous juvenile sanctions and programs indicate
      that rehabilitation of the child will not occur in the juvenile system.
      5. The child is emotionally, physically, or psychologically mature
      enough for the transfer.

      6. There is not sufficient time to rehabilitate the child within the
      juvenile system.

      The Court considered the relevant factors against transfer pursuant to
      R.C. 21152.12(E) and makes the following findings:

      1. The child was not the principal actor in the act charged, or, at the
      time of the act charged, the child was under the negative influence or
      coercion of another person.

              On August 25, 2020, the juvenile court transferred the case to the

General Division for further proceedings.

      Proceedings in the General Division1

              On September 3, 2020, a Cuyahoga County Grand Jury indicted J.R.

and two codefendants, S.B. and Maurice Chesney, Jr. (one of the three alleged

shooters), on 11 counts: two counts of aggravated murder, one count of murder, two

counts of aggravated robbery, two counts of aggravated burglary, three counts of

felonious assault and one count of attempted murder. All of the counts included

one- and three-year firearm specifications. J.R. initially pled not guilty to all

charges.

              On March 31, 2021, the parties reached a plea agreement. J.R. pled

guilty to four first-degree felonies: an amended count of involuntary manslaughter

with one- and three-year firearm specifications (Count 1), an amended count of




      1 J.R. was represented by different counsel, attorneys in the Cuyahoga County
Public Defender’s Office, during the proceedings in the General Division.
aggravated robbery (deleting the firearm specifications) (Count 4), an amended

count of aggravated burglary (deleting the firearm specifications) (Count 6) and an

amended count of attempted murder (deleting the firearm specifications) (Count 9).

In exchange for her guilty pleas, the parties agreed that J.R. would receive a

recommended “base sentence of anywhere from eight to 18 years” if she “cooperates

and testifies against any and all co-conspirators” and that the remaining counts

against her would be nolled.

                J.R. entered guilty pleas to the amended counts as agreed. After

conducting a plea colloquy,2 the trial court found that J.R. had entered her guilty

pleas “knowingly, voluntarily, and intelligently,” accepted her guilty pleas and

dismissed the remaining counts.

                On April 21, 2021, the trial court sentenced J.R. to an aggregate

minimum prison term of 13 years and a maximum prison term of 18 years.3 The


       2 Although the parties have not raised the issue, we note that the trial court’s plea
colloquy did not comply with Crim.R. 11(C)(2)(c). The transcript shows that the trial court
never informed J.R. that she had a right to compulsory process, i.e., to subpoena and call
witnesses to testify on her behalf. This constitutes plain error and would warrant vacating
J.R.’s convictions. See, e.g., State v. Miller, 159 Ohio St.3d 447, 2020-Ohio-1420, 151
N.E.3d 617, ¶ 13 (“[A] trial court’s failure to notify a defendant of his constitutional rights
listed in Crim.R. 11(C)(2)(c) amounts to plain error.”), citing State v. Veney, 120 Ohio
St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 24; State v. Martin, 12th Dist. Warren No.
CA2018-09-105, 2019-Ohio-2792, ¶ 24-32, 36 (sua sponte finding trial court committed
plain error by not properly advising appellant of her constitutional rights pursuant to
Crim.R. 11(C)(2)(c) and vacating defendant’s conviction and no contest plea).

       3 The court found that the involuntary manslaughter and aggravated burglary
counts were allied offenses of similar import that merged for sentencing, and the state
elected to have J.R. sentenced on the involuntary manslaughter count. As to Count 1, the
trial court found that the one- and three-year firearm specifications merged for
sentencing. The court sentenced J.R. to three years on the firearm specification to be
served prior to and consecutive to a minimum ten-year term on the base offense. In
trial court also imposed five years of mandatory postrelease control. Defense

counsel objected to the constitutionality of the Reagan Tokes Law at both the

change-of-plea hearing and the sentencing hearing.

               J.R. appealed, raising the following assignments of error for review:

       Assignment of Error I: The General Division lacked subject matter
       jurisdiction over these proceedings because the Juvenile Division’s
       decision to bind the defendant over for prosecution as an adult was an
       abuse of discretion.

       Assignment of Error II: The defendant was denied the right to confront
       and cross-examine her accusers during the bindover hearing in the
       Juvenile Division.

       Assignment of Error III: The trial court erred by sentencing the
       defendant pursuant to the Reagan Tokes Law, which violates the state
       and federal guarantees of procedural due process.

       Notice of Attorney Suspension

               Throughout the juvenile court proceedings, J.R. was represented by

Brooks.    However, unbeknownst to J.R., the state or the juvenile court, on

November 1, 2019 — four months before he entered his notice of appearance for J.R.

— Brooks was suspended from the practice of law in Ohio for noncompliance with

Gov.Bar R. VI. Gov.Bar R. VI requires attorneys to file a certificate of registration

and pay a registration fee on a biennial basis. Brooks had not registered for the

2019/2021 attorney-registration biennium by the September 1, 2019 deadline and



accordance with the Reagan Tokes law, the court imposed “an additional five years, as an
indefinite term” to the sentence on Count 1, resulting in an aggregate indefinite sentence
of 13 years to 18 years. On Counts 4 and 9, the trial court sentenced J.R. to eight years on
each count, to be served concurrently with each other and concurrently with the sentence
on Count 1.
had not filed evidence of compliance with Gov.Bar R. VI or come into compliance

with the rule within 60 days of the deadline. 11/05/2019 Administrative Actions,

2019-Ohio-4529. His suspension remained in effect throughout the juvenile court

proceedings. Brooks was again “sanctioned and suspended” on October 14, 2020

for not complying with the continuing legal education requirements mandated by

Gov.Bar R. X(3) and not filing evidence of compliance or coming into compliance as

required by Gov.Bar R. X(18)(A). Brooks had not completed his continuing legal

education requirements for the 2014/2015, 2016/2017 or 2018/2019 biennial

compliance periods. 10/15/2020 Administrative Actions, 2020-Ohio-4908.4

              On December 8, 2021, the state filed a “notice of attorney suspension”

with the trial court, advising J.R. and the trial court that Brooks had been under a

registration suspension since November 1, 2019 and a continuing legal education

suspension since October 14, 2020.

              On December 15, 2021, J.R. filed an unopposed motion with this

court to supplement the record with the notice of suspension and requesting leave

to raise the following additional assignment of error for review:

      Assignment of Error IV: The General Division lacked subject matter
      jurisdiction over these proceedings because the defendant was denied
      the assistance of counsel at her bindover hearing in the Juvenile
      Division.




      4  According to the Ohio Supreme Court’s online attorney directory, those
suspensions remain in effect as of March 7, 2022. See Ohio Supreme Court Attorney
Directory, https://www.supremecourt.ohio.gov/AttorneySearch/#/40881/attyinfo
(accessed Mar. 7, 2022).
                On January 10, 2022, this court granted J.R.’s motion and ordered

additional briefing on J.R.’s fourth assignment of error.

Law and Analysis

                We address J.R.’s fourth assignment of error first.5 In her fourth

assignment of error, J.R. argues that because Brooks was suspended from the

practice of law in Ohio at the time he represented her, she was “complete[ly]

deni[ed]” the assistance of counsel at her bindover hearing in violation of the Sixth

Amendment to the United States Constitution and Article I, Section 10 of the Ohio

Constitution. She contends that, due to this “structural error” and “defect in the

bindover procedure,” the General Division lacked subject-matter jurisdiction over

the case and her convictions must be vacated.

       The Bindover Procedure

                “Juvenile courts possess exclusive jurisdiction over children alleged

to be delinquent for committing acts that would constitute a crime if committed by



       5 We note that J.R.’s convictions in this case resulted from guilty pleas.
                                                                                As a general
matter, a valid guilty plea waives all nonjurisdictional appealable errors except those that
preclude a knowing, intelligent and voluntary plea. See, e.g., State v. Elliott, 8th Dist.
Cuyahoga No. 102226, 2015-Ohio-3766, ¶ 14; State v. Mays, 2014-Ohio-3815, 18 N.E.3d
850, ¶ 44 (8th Dist.) (“‘[A] defendant who * * * voluntarily, knowingly, and intelligently
enters a guilty plea with the assistance of counsel “may not thereafter raise independent
claims relating to the deprivation of constitutional rights that occurred prior to the entry
of the guilty plea.’””), quoting State v. Fitzpatrick, 102 Ohio St.3d 321, 2004-Ohio-3167,
810 N.E.2d 927, ¶ 78, quoting Tollett v. Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602, 36
L.Ed.2d 235 (1973).

        As noted above, however, the trial court did not comply with Crim.R. 11(C)(2)(c)
when accepting J.R.’s guilty pleas. As such, J.R.’s guilty pleas were not valid. Thus, even
if the alleged constitutional error in this case were otherwise waivable, J.R.’s guilty pleas
would not preclude her from raising the issue here.
an adult.” In re M.P., 124 Ohio St.3d 445, 2010-Ohio-599, 923 N.E.2d 584, ¶ 11,

citing R.C. 2151.23(A); Mays at ¶ 17.

               Under certain circumstances, however, the juvenile court may

transfer a case, or bind a juvenile over, to the adult criminal system where the

juvenile may be tried as an adult and face criminal sanctions. R.C. 2152.10; 2152.12;

In re M.P. at ¶ 11. There are two types of transfers under Ohio’s juvenile justice

system — mandatory transfers and discretionary transfers. State v. D.W., 133 Ohio

St.3d 434, 2012-Ohio-4544, 978 N.E.2d 894, ¶ 10. As stated above, this case

involves a discretionary transfer.

               A “‘[d]iscretionary transfer * * * allows judges the discretion to

transfer or bind over to adult court certain juveniles who do not appear to be

amenable to care or rehabilitation within the juvenile system or appear to be a threat

to public safety.”’ Id., quoting State v. Hanning, 89 Ohio St.3d 86, 728 N.E.2d 1059

(2000); R.C. 2152.12(B).       Where a complaint is filed alleging that a child is

delinquent for committing an act that would be a felony if committed by an adult,

the juvenile court may transfer the case to the General Division if the juvenile court

finds (1) the child was 14 years of age or older at the time of the act charged; (2) there

is probable cause to believe that the child committed the act charged and (3) the

child is not amenable to care or rehabilitation within the juvenile system and the

safety of the community may require that the child be subject to adult sanctions.

R.C. 2152.10(B); 2152.12(B).
               If the first two elements are met, the juvenile court must continue the

proceedings for an investigation into “the child’s social history, education, family

situation, and any other factor bearing on whether the child is amenable to juvenile

rehabilitation, including a mental examination of the child.” R.C. 2152.12(C); Juv.R.

30(C). Once that investigation is complete, the juvenile court holds an amenability

hearing to determine whether the child is “amenable to care or rehabilitation within

the juvenile system” or whether “the safety of the community may require that the

child be subject to adult sanctions.” R.C. 2152.12(B)(3); Juv.R. 30(C). In making

this determination, the juvenile court must consider all relevant factors, including

17 factors specified in R.C. 2152.12(D) and (E) that weigh in favor of or against a

transfer. R.C. 2152.12(B)(3), (C)-(E); Juv.R. 30(C). ‘“Absent a proper bindover

procedure * * *, the juvenile court has the exclusive subject-matter jurisdiction over

any case concerning a child who is alleged to be a delinquent.’” State v. Smith, Slip

Opinion No. 2022-Ohio-274, ¶ 41, quoting State v. Wilson, 73 Ohio St.3d 40, 652

N.E.2d 196 (1995), paragraph one of the syllabus. That jurisdiction cannot be

waived. Wilson at paragraph two of the syllabus. A conviction rendered by a court

lacking subject-matter jurisdiction is void. State v. Harper, 160 Ohio St.3d 480,

2020-Ohio-2913, 159 N.E.3d 248, ¶ 22 (“‘[A] judgment of conviction is void if

rendered by a court having either no jurisdiction over the person of the defendant

or no jurisdiction of the subject matter, i.e., jurisdiction to try the defendant for the

crime for which he was convicted.’”), quoting State v. Perry, 10 Ohio St.2d 175, 178,

226 N.E.2d 104 (1967).
        A Juvenile’s Right to Counsel During Bindover Proceedings

               Because of the “tremendous consequences” following a decision that

a child must lose the protections of the juvenile system and face trial as an adult, a

bindover proceeding — a “critically important” stage in juvenile proceedings — must

“measure up to the essentials of due process and fair treatment.” Kent v. United

States, 383 U.S. 541, 553-554, 556, 560-562, 86 S.Ct. 1045, 16 L.Ed.2d 84 (1966)

(There must be “procedural regularity” in a bindover proceeding “sufficient in the

particular circumstances to satisfy the basic requirements of due process and

fairness.”); see also In re D.M., 140 Ohio St.3d 309, 2014-Ohio-3628, 18 N.E.3d 404,

¶ 11.

               This “due process and fair treatment” includes the right of an accused

juvenile to the assistance of counsel. See, e.g., Kent at 561-562 (A juvenile’s right to

counsel in a bindover proceeding “is not a formality” or “a grudging gesture to a

ritualistic requirement”; “[i]t is of the essence of justice.”); see also In re Gault, 387

U.S. 1, 36, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967) (a juvenile facing commitment to an

institution has a right to counsel “‘at every step in the proceedings against him’”;

“[t]he juvenile needs the assistance of counsel to cope with problems of law, to make

skilled inquiry into the facts, to insist upon regularity of the proceedings, and to

ascertain whether he has a defense and to prepare and submit it”), quoting Powell

v. Alabama, 287 U.S. 45, 69, 53 S.Ct. 55, 77 L.Ed. 158 (1932); In re C.S., 115 Ohio

St.3d 267, 2007-Ohio-4919, 874 N.E.2d 1177, ¶ 78 (a juvenile’s right to counsel in

juvenile court proceedings “is a venerable right at the core of the administration of
justice and due process”). ‘“[T]he right to counsel is the right to the effective

assistance of counsel.’” In re C.S. at ¶ 93, quoting McMann v. Richardson, 397 U.S.

759, 771, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970), fn. 4.6

      Per Se Ineffective Assistance of Counsel

               Generally, to establish a violation of the right to counsel, the

represented individual must show that (1) counsel’s performance fell below an

objective standard of reasonable representation and (2) counsel’s errors prejudiced

the individual, i.e., a reasonable probability that but for counsel’s errors, the

outcome would have been different. Strickland v. Washington, 466 U.S. 668, 687-

688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d

136, 538 N.E.2d 373 (1989), paragraphs two and three of the syllabus. Although this

test originated in context of criminal proceedings, courts have applied the

Strickland test in determining whether a juvenile was denied the effective assistance

of counsel in juvenile proceedings as well. See, e.g., In re J.T., 2017-Ohio-7723, 85




      6  Although it appears that Brooks was privately retained by J.R. rather than
appointed by the court, this distinction does not alter J.R.’s constitutional right to
effective assistance of counsel. Cf. Solina v. United States, 709 F.2d 160, 165 (2d
Cir.1983) (‘“A proper respect for the Sixth Amendment disarms petitioner’s contention
that defendants who retain their own lawyers are entitled to less protection than
defendants for whom the State appoints counsel * * *. The vital guarantee of the Sixth
Amendment would stand for little if the often uninformed decision to retain a particular
lawyer could reduce or forfeit the defendant’s entitlement to constitutional protection.
* * * [W]e see no basis for drawing a distinction between retained and appointed counsel
that would deny equal justice to defendants who must choose their own lawyers.”’),
quoting Cuyler v. Sullivan, 446 U.S. 335, 344-345, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980).
N.E.3d 763, ¶ 36 (8th Dist.); State v. Johnson, 2015-Ohio-96, 27 N.E.3d 9, ¶ 51 (8th

Dist.).

                In United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d

657 (1984), the United States Supreme Court recognized a “narrow exception” to the

Strickland requirements when considering whether a criminal defendant was

denied his or her right to counsel under the Sixth Amendment. See State v. Lucas,

2020-Ohio-1602, 154 N.E.3d 262, ¶ 36 (8th Dist.). The court held that there are

certain circumstances “that are so likely to prejudice the accused that the cost of

litigating their effect in a particular case is unjustified,” such that ineffectiveness and

prejudice are presumed and a denial of an accused’s Sixth Amendment right to

counsel is found “without inquiry into the actual conduct” of the proceedings.7



          7
         In so holding, the United States Supreme Court distinguished and rejected “an
inferential approach” utilized by the Tenth Circuit Court of Appeals in determining that
the defendant’s constitutional right to the effective assistance of counsel had been
violated. In reversing the defendant’s conviction, the Tenth Circuit had inferred that the
defendant’s constitutional right to the effective assistance of counsel had been violated
based on its evaluation of five criteria: (1) the time afforded for investigation and
preparation, (2) the experience of counsel, (3) the gravity of the charge, (4) the complexity
of possible defenses and (5) the accessibility of witnesses to counsel. Cronic at 652-653.
The United States Supreme Court held that the Tenth Circuit had erred in using this
approach, noting that although these five factors “are relevant to an evaluation of a
lawyer’s effectiveness in a particular case,” “neither separately nor in combination do they
provide a basis for concluding that competent counsel was not able to provide [the
defendant] with the guiding hand that the Constitution guarantees.” Id. at 662-663. The
Court further held that “only when surrounding circumstances justify a presumption of
ineffectiveness can a Sixth Amendment claim be sufficient without inquiry into counsel’s
actual performance at trial,” that that case was “not one in which the surrounding
circumstances [made] it unlikely that the defendant could have received the effective
assistance of counsel” and that the defendant could, therefore, “make out a claim of
ineffective assistance only by pointing to specific errors made by trial counsel.” Id. at 662,
666.
Cronic at 658-660. These circumstances include (1) the complete denial of counsel,

i.e., such as where counsel is “totally absent, or prevented from assisting the accused

during a critical stage of the proceeding,” (2) circumstances where counsel “entirely

fails” to subject the state’s case to “meaningful adversarial testing,” (3)

circumstances where counsel “actively represented conflicting interests” and (4)

circumstances where “although counsel is available to assist the accused,” “the

likelihood that any lawyer, even a fully competent one, could provide effective

assistance is so small that a presumption of prejudice is appropriate.” Id. at 658-

660 and fn. 25, 28; see also Strickland at 692 (“Actual or constructive denial of the

assistance of counsel altogether is legally presumed to result in prejudice.”). J.R.

contends that this is such a case, i.e., that representation by an attorney with a

suspended license is a per se violation of an accused’s constitutional right to counsel.

J.R. argues that because Brooks “did not rise to the level of counsel contemplated by

the Supreme Court of Ohio’s standards for an attorney,” “nobody filled the role of

the attorney contemplated by the Sixth Amendment”8 for J.R. during the bindover

proceedings and that, due to this “structural error,” J.R. was not required to show

specific attorney errors or prejudice from Brooks’ representation in order to



       8  Although J.R. asserts that her constitutional right to counsel under both the
United States and Ohio Constitutions were violated, she specifically addresses only “the
Sixth Amendment violation in [her] case” in her argument. As discussed in greater detail
below, we analyze J.R.’s right to the effective assistance of counsel through the lens of due
process. However, because J.R. does not claim that she was entitled to greater protection
or was afforded broader rights under the Ohio Constitution, we do not separately analyze
J.R.’s rights under the United States and Ohio Constitutions here.
establish a violation of her constitutional right to the effective assistance of counsel.

See Lucas at ¶ 33-43 (discussing structural error in the context of the Sixth

Amendment right to counsel).9

               The state responds that there is no legal basis for applying a per se

rule that representation by an attorney with a suspended license violates a juvenile’s

constitutional right to counsel. The state further asserts that J.R. has not shown that

she was denied her right to the effective assistance of counsel because she was

“represented by licensed attorneys from the moment her case was bound over to the

General Division, through multiple pretrials, plea negotiations, change of plea, and

sentencing” and because she has not shown that “Brooks’ actions” during the


      9   In Lucas, the appellant claimed that he was denied the right to counsel under the
Sixth Amendment and Cronic due to counsel’s animus towards and bias against him.
2020-Ohio-1602, 154 N.E.3d 262, at ¶ 33-52. This court held that the appellant was not
denied his right to counsel, that appellant’s reliance on Cronic was misplaced and that a
structural-error analysis was inapplicable where appellant’s counsel was present,
participated in the trial, cross-examined the state’s witnesses and did not fail to attempt
to test the state’s case. Id. at ¶ 37. The court explained:

              Structural error, such as the absence of counsel for a criminal
      defendant, is characterized by the “entire conduct of the trial from beginning
      to end [being] obviously affected[.]” Arizona v. Fulminante, 499 U.S. 279,
      309-310, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991). The total deprivation of the
      right to counsel at trial is a constitutional deprivation and structural defect
      that affects “the framework within which the trial proceeds, rather than
      simply an error in the trial process itself.” Id. at 310. Structural error is said
      to infect the entire trial process. Neder v. United States, 527 U.S. 1, 8, 119
      S.Ct. 1827, 144 L.Ed.2d 35 (1999).

             Appellant was not totally deprived of his right to counsel throughout
      the entire trial. Nor do we find that counsel’s alleged pretrial statement
      infected the entire trial process.

Lucas at ¶ 38-39.
bindover proceedings fell below an objective standard of reasonable representation

or prejudiced J.R. under the Strickland test.

               In support of her argument, J.R. cites this court’s decision in State v.

Newcome, 62 Ohio App.3d 619, 577 N.E.2d 125 (8th Dist.1989). In Newcome, the

defendant filed a postsentence motion to withdraw his guilty pleas to four counts of

sexual battery, arguing that he was denied the effective assistance of counsel because

his defense counsel was under suspension10 at the time he entered his guilty pleas.

Id. at 620. This court held that the “[d]efendant did not receive his constitutional

right to the assistance of counsel at the time he pled guilty because he was

represented by counsel who was suspended from the practice of law” and that,

therefore, the defendant had “met his burden of establishing the existence of

manifest injustice” to warrant the postsentence withdrawal of his guilty pleas. Id.

               Newcome, however, was a conceded error case. The state agreed that,

under the circumstances of that case, the defendant “should have the opportunity to

withdraw his plea.” Id. Because the state had conceded the error, the court’s

discussion of the issue was brief. The panel did not provide any analysis of the issue

or cite to any legal authority in support of its determination that the “[d]efendant

did not receive his constitutional right to the assistance of counsel at the time he

pled guilty because he was represented by counsel who was suspended from the

practice of law.” Id.



      10There are very limited facts set forth in the Newcome decision. Accordingly, it
is unknown what led to defense counsel’s suspension in that case.
               In support of its argument, the state cites this court’s decision in State

v. Allen, 121 Ohio App.3d 666, 700 N.E.2d 682 (8th Dist.1997). In Allen, Allen filed

a petition for postconviction relief, arguing that he was denied his right to effective

assistance of counsel at the preliminary hearing because, unbeknownst to him,

Thomas McMahon, the attorney who had been appointed to represent him at the

preliminary hearing (and who had advised him to waive his right to a preliminary

hearing), had been suspended from the practice law in Ohio at the time he

represented Allen.     Id. at 667-668.     Allen claimed that he had relied upon

McMahon’s advice to waive the preliminary hearing despite knowing that his

nephew had confessed to the charges at issue and that a preliminary hearing might

have caused the police to further investigate the case. Id. at 668. Following his

direct appeal, Allen learned that McMahon had been indefinitely suspended from

the practice of law before he was appointed to represent him at the preliminary

hearing. McMahon had received a public reprimand resulting from neglect of an

unrelated legal matter. When McMahon failed to pay ordered costs, the Ohio

Supreme Court found him in contempt and granted him ten days within which to

purge the contempt. When McMahon failed to purge the contempt, the Ohio

Supreme Court ordered his indefinite suspension. Id.

               In Allen, which was decided after Newcome, the panel affirmed the

trial court’s denial of the petition for postconviction relief and “decline[d] to impose

a per se rule that would vitiate the results of a criminal trial in the absence of

demonstrated error and prejudice resulting from the suspended attorney’s
representation” where the “only purported act of legal representation” by the

suspended attorney “consisted of advising a petitioner that he should waive the right

to a preliminary hearing.” Id. at 667-668. The court held that although “McMahon’s

suspension from the practice of law prevented him from representing petitioner in

the capacity as an ‘attorney’ at the preliminary hearing,” his suspension did “not

necessarily suggest a per se rule that petitioner lacked ‘counsel’ in a way that would

void his conviction.” Id. at 669.

              In reaching its decision, this court distinguished Newcome as follows:

              Violations of the Sixth Amendment right to counsel do not
      necessarily require per se reversals of convictions. In State v. Bonnell,
      61 Ohio St.3d 179, 573 N.E.2d 1082 (1991), the supreme court rejected
      the imposition of a per se rule for Sixth Amendment violations
      occurring at arraignment and held that the accused “must demonstrate
      that he was prejudiced by the absence of counsel at the arraignment.”
      Id. at 182; see, also, State v. Evans, 63 Ohio St. 3d 231, 250, 586 N.E.2d
      1042 (1992).

             Petitioner cites to our holding in State v. Newcome as reflecting
      our adoption of a per se rule relating to Sixth Amendment violations,
      but the issue in Newcome was whether the trial court abused its
      discretion by refusing to permit Newcome to withdraw his guilty plea
      after the parties learned that Newcome’s attorney had been under
      suspension at the time. With the state agreeing that Newcome should
      have been permitted to withdraw his guilty plea, we held that Newcome
      demonstrated manifest injustice sufficient to permit the plea
      withdrawal. 62 Ohio App.3d at 620. In reaching this conclusion, we
      stated, “Defendant did not receive his constitutional right to the
      assistance of counsel at the time he pled guilty because he was
      represented by an attorney who was suspended from the practice of
      law.” Id.

             The quoted portion of Newcome should not be read as imposing
      a per se rule. Because the state conceded the issue on appeal, we had
      no occasion to engage in any analysis on the right to counsel issue.
      Moreover, as the trial court noted, the violation in Newcome
      culminated with an uncounseled guilty plea, the ultimate act in a
      criminal case. The extent of petitioner’s lack of representation in this
      case, however, consisted only of waiving the right to a preliminary
      hearing. As a practical matter, waiving the preliminary hearing simply
      bound the matter over to the grand jury, which found probable cause
      to return an indictment. The trial court appointed different counsel to
      represent Petitioner at his arraignment in the court of common pleas,
      and petitioner’s Sixth Amendment rights were preserved throughout
      the trial.

Allen at 669-670.

               The court further noted that its “position,” i.e., rejecting a per se rule

that representation by a suspended attorney violates a defendant’s Sixth

Amendment right to counsel, was “consistent with federal court decisions

construing alleged per se violations of the Sixth Amendment”:

      Per se violations of the right to counsel have only been found to arise in
      one of two limited circumstances: (1) counsel was not, at the time of
      the accused’s trial, duly licensed to practice law because of a failure ever
      to meet the substantive requirements to practice law or (2) the attorney
      is implicated in the accused’s crimes. See Bellamy v. Codgell, 974 F.2d
      302, 306 (2d Cir.1992); Vance v. Lehman, 64 F.3d 119, 122 (3d
      Cir.1995). As to the first criteria (which is applicable to the issue raised
      in this appeal), the “constitutional question is whether the court has
      satisfied itself of the advocate’s competence and authorized him to
      practice law.” Reese v. Peters, 926 F.2d 668, 670 (7th Cir.1991).

Allen at 670-671.

               The court held that McMahon’s suspension “did not implicate his

qualifications ‘ever’ to meet the substantive qualifications to practice law in the state

of Ohio,” that his “admission to the bar necessarily indicated either that he passed

the Ohio bar examination or was approved for admission without examination by

virtue of admission to the bar of another state” and that “having gained proper
admission to the bar,” McMahon’s suspension “does not suggest a per se violation

of the right to counsel.” Id. at 671.

               The court found that the defendant had failed to show any prejudice

resulting from McMahon’s advice to waive the preliminary hearing, noting that

“[g]iven the compelling evidence that suggested probable cause to issue an

indictment,” it could not say that “the result would have been different” if the

defendant had been appointed “fully licensed counsel” and had not waived the

preliminary hearing. Id. at 670, 672. Because the defendant had failed to show “a

constitutional error in the proceedings below,” the court affirmed the trial court’s

denial of the defendant’s petition for postconviction relief. Id.; see also State v.

Jordan, 5th Dist. Muskingum No. CT2003-0029, 2005-Ohio-6064, ¶ 43 (where

defendant’s trial counsel was suspended from the practice of law on the second day

of trial but word of the suspension had not “reached the trial judge or anyone in the

courtroom on that day,” court did not find “the existence of a per se violation” of

defendant’s rights “based solely on defense counsel’s suspension”).

               In the context of criminal proceedings, courts have consistently

recognized that “a layman masquerading as an attorney,” i.e., a person who has

never been properly licensed to practice law in any jurisdiction, or who obtained

admission to the bar by fraudulent means, cannot be considered “counsel” under

the Sixth Amendment regardless of the legal skill exercised. Representation of a

defendant by such an “attorney” is generally to be a per se violation of the

defendant’s Sixth Amendment right to counsel, without the need to establish
Strickland’s requirements. See, e.g., Solina, 709 F.2d at 161, 166-169 (2d Cir.1983);

United States v. Novak, 903 F.2d 883 (2d Cir.1990); Huckelbury v. State, 337 So.2d

400, 402-403 (Fla.App.1976); People v. Felder, 47 N.Y.2d 287, 291, 293, 418

N.Y.S.2d 295, 391 N.E.2d 1274 (1979); see also Annotation, Criminal Defendant’s

Representation by Person Not Licensed to Practice Law as Violation of Right to

Counsel, 19 A.L.R.5th 351 (1994).

               Some courts have held that “a per se rule of ineffectiveness” is

warranted only where counsel has never been admitted to practice in any

jurisdiction. See, e.g., United States v. Mitchell, 216 F.3d 1126, 1132 (D.C.Cir.2000)

(declining “to extend the per se ineffectiveness rule beyond those cases in which a

defendant is represented by a person never properly admitted to any bar” and

holding that “the fact of suspension does not, by itself, render counsel ineffective

under the Sixth Amendment”); United States v. Watson, 479 F.3d 607, 611 (8th

Cir.2007) (declining “to extend a per se ineffective assistance of counsel rule to cases

where the defendant was represented by a trained and qualified attorney, albeit one

with licensing problems”); see also Elfgeeh v. United States, 681 F.3d 89, 93 (2d

Cir.2012) (extending the “per se ineffectiveness rule” to representation by an

individual, who prior to the representation in question, had been disbarred in all

jurisdictions in which he or she had once been admitted).

               Other courts have also distinguished between “technical” licensing

defects or “administrative” suspensions and “serious” or “substantive” violations in

considering whether representation by a suspended or unlicensed attorney is a per
se violation of an accused’s right to counsel under the Sixth Amendment. See, e.g.,

Solina, 709 F.2d at 167; Novak, 903 F.2d at 888-890; see also People v. Gamino,

362 Ill. Dec. 605, 2012 IL App (1st) 101077, 973 N.E.2d 1001, ¶ 21-22 (2012) (“a

criminal defendant who is unknowingly represented by an individual who has been

disbarred or suspended from the practice of law for any reason relating to lack of

legal ability or moral character suffers a per se violation of his sixth amendment right

to effective assistance of counsel”); Grant, 2010 PA Super 45, 992 A.2d 152, at ¶ 19-

20 (“We reject the * * * distinction between administrative and substantive

discipline.   Courts have consistently distinguished between technical licensing

defects and serious violations of bar regulations reflecting an incompetence to

practice law. Where the attorney’s license has been suspended or his/her credentials

to practice have otherwise been impaired as a result of mere technical defects, the

constitutional right to counsel is not violated and prejudice is not presumed. Where

the attorney’s license has been suspended or he/she has been disbarred for

substantive violations, constitutional rights are violated and harm is presumed.”).

But see People v. Pubrat, 451 Mich. 589, 597, 548 N.W.2d 595 (1996) (“The

dispositive issue is the attorney’s effectiveness as counsel, rather than the

nomenclature used to describe the disciplinary proceedings. Either administrative

or substantive discipline may reflect on an attorney’s professional competency, and

either may also reflect shortcomings that are purely personal. * * * [A]dministrative

discipline may reflect on an attorney’s fitness to practice law, while substantive

discipline will not always demonstrate professional incompetence.”); see also People
v. Kenny, 30 P.3d 734, 742-744 (Colo.App. 2000) (rejecting a per se rule of

ineffectiveness where properly licensed attorneys have been suspended or disbarred

and “the technical/substantive distinction” and holding that “if an attorney is less

than fully licensed, the Sixth Amendment’s concerns are best satisfied by applying a

case-by-case    approach”);     Cantu     v.   State,   930    S.W.2d     594,    601-603

(Tex.Crim.App.1996) (applying a “case-by-case approach” in holding that a

suspended attorney “is incompetent as a matter of law if the reasons for the

discipline imposed reflect so poorly upon the attorney’s competence that it may

reasonably be inferred that the attorney was incompetent to represent the defendant

in the proceeding in question” and identifying seven noninclusive factors to consider

in determining whether a suspended attorney is “incompetent as a matter of law”).11

               Most courts that have considered the issue have, however, held that

representation by a once properly licensed attorney who was suspended for the

nonpayment of registration fees or bar dues does not, in and of itself, constitute a

per se violation of a defendant’s Sixth Amendment right to counsel. See, e.g., Beto

v. Barfield, 391 F.2d 275 (5th Cir.1968); Reese, 926 F.2d at 669-670; United States

v. Dumas, 796 F. Supp. 42, 45-46 (D.Mass.1992); People v. Medler, 177 Cal. App.3d

927, 223 Cal. Rptr. 401 (1986); Dolan v. State, 469 So.2d 142 (Fla.App.1985);

Cornwell v. Dodd, 270 Ga. 411, 412, 509 S.E.2d 919 (1999); People v. Brigham, 151



       11In Kenny and Cantu, the courts stated that this inquiry is “totally separate” from
the traditional Strickland analysis because, “if trial counsel is found to be incompetent as
a matter of law,” there would be no need to inquire into attorney errors or prejudice.
Kenny at 744; Cantu at 602-603 and fn. 8.
Ill.2d 58, 63-64, 600 N.E.2d 1178 (1992); Johnson v. State, 225 Kan. 458, 590 P.2d

1082 (1979); Jones v. State, 747 S.W.2d 651, 654-655 (Mo.App.1988); State v.

Vanderpool, 286 Neb. 111, 124, 835 N.W.2d 52 (2013); New Jersey v. Green, 274

N.J. Super. 15, 643 A.2d 18 (N.J.App.1994); People v. Kieser, 79 N.Y.2d 936, 1175,

582 N.Y.S.2d 988, 591 N.E.2d 1174 (1992); Commonwealth v. Bretz, 2003 PA Super

298, 830 A.2d 1273; Hill v. State, 393 S.W.2d 901 (Tex.Crim.App.1965). But see

People v. Brewer, 88 Mich.App. 756, 761-762, 279 N.W.2d 307 (1979) (although

recognizing that the alleged suspension of defendant’s attorney for failure to pay his

bar dues did not make out a per se case of ineffective assistance of counsel,

remanding for an evidentiary hearing to determine whether the allegations were

correct and whether the defendant had received inadequate assistance of counsel

due to “the implications, in terms of quality of representation, arising out of

counsel’s having neglected to pay his annual dues”).

               In concluding that an attorney suspended for failure to pay

registration fees or bar dues could still constitute “counsel” for Sixth Amendment

purposes, some courts have looked to the historic meaning of “counsel” and the fact

that licensing of attorneys has not always been a prerequisite for the practice of law.

In Reese, for example, the defendant’s attorney had been suspended from the

practice of law in Illinois after failing to pay his bar dues before he represented the

defendant at trial in an Illinois court. 926 F.2d at 669. The defendant argued that

his attorney’s suspension was an “automatic violation” of the Sixth Amendment

because he had no “assistance of counsel” at trial. Id. The Seventh Circuit disagreed
and held that the suspended attorney could still meet the requirements of “counsel”

for Sixth Amendment purposes, maintaining that it was akin to an attorney who is

admitted to practice pro hac vice in a case:

      Reese asks us to equate the “Counsel” to which the sixth amendment
      refers with “member of the bar in good standing” in modern parlance.
      * * * Reese’s representative at trial, was not authorized to practice law.
      He had neglected to pay his dues, and the state had suspended his
      license. * * * Although [Reese’s attorney] eventually paid the dues and
      penalties and was reinstated to the bar, * * * nothing we could find in
      Illinois law makes the reinstatement retroactive. * * * That means,
      Reese submits, that he had no “Assistance of Counsel for his defence”
      within the meaning of the Constitution.

      ***

      “Counsel” in 1791 meant a person deemed by the court fit to act as
      another’s legal representative and inscribed on the list of attorneys. See
      Section 35 of the Judiciary Act of 1789. There were no bar exams, no
      unified bars, no annual dues, no formal qualifications. Although there
      were a handful of law schools, none was accredited by the ABA (there
      was no ABA), and few students completed the program. * * * Would-be
      lawyers earned the right to practice through apprenticeship, appearing
      in court under the tutelage of a practitioner until they satisfied the
      presiding judge that they could handle cases independently. Part of
      that tradition survives in the practice of admission pro hac vice. Courts
      grant motions allowing representation by persons who do not belong
      to their bars. Usually the person admitted pro hac vice belongs to some
      bar, but it may be the bar of a distant state or a foreign nation. The
      enduring practice of admission pro hac vice demonstrates that there is
      no one-to-one correspondence between “Counsel” and membership in
      the local bar.

      The constitutional question is whether the court has satisfied itself of
      the advocate’s competence and authorized him to practice law. * * *
      Lawyers who do not pay their dues violate a legal norm, but not one
      established for the protection of clients; suspensions used to wring
      money from lawyers’ pockets do not stem from any doubt about their
      ability to furnish zealous and effective assistance. [Reese’s counsel]
      may well have belonged to the bar of a federal district court in 1980,
        and his failure to pay his state dues would not have produced automatic
        suspension from the federal bar. * * *

        It would make no sense to say that [Reese’s counsel] could furnish
        “Counsel” in 1980 in a federal prosecution, to which the sixth
        amendment applies directly, but not in a state prosecution, to which
        the sixth amendment applies only by its absorption through the due
        process clause of the fourteenth. * * * [A] lawyer whose license had
        been suspended for failure to pay dues still may be “Counsel.” * * *
        What matters for constitutional purposes is that the legal
        representative was enrolled after the court concluded that he was fit to
        render legal assistance. [Reese’s counsel] satisfies that standard.

Reese at 669-670.

                Other courts have reasoned that representation by a suspended

attorney does not per se violate the Sixth Amendment because an attorney’s failure

to pay bar dues has “nothing to do” with the attorney’s competence, legal ability or

skill. As the Kansas Supreme Court explained in Johnson, 225 Kan. at 465, 590 P.2d

1082:

        In spite of his suspension, we cannot say as a matter of law that
        [defense counsel] was unable to represent effectively the [defendant]
        during the period of his suspension. Although the payment of the
        registration fee is a prerequisite to the ethical practice of law in this
        state, the payment itself has nothing to do with the legal ability of the
        attorney. Just as the payment of the fee does not guarantee that an
        attorney will practice law in a competent manner, the nonpayment of
        the fee does not necessarily imply that the nonpaying attorney will
        perform in an incompetent manner. In each instance, we must
        examine the actual representation afforded the accused person. In so
        doing, this court is obligated to * * * look to the substance of the
        representation in discerning the competency or incompetency of the
        representation by the attorney.

Id. at 465; see also Jones, 747 S.W.2d at 655; Hill, 393 S.W.2d at 904;

Vanderpool at 123. But see Brewer, 88 Mich. App. at 762, 279 N.W.2d 307
(recognizing that “the failure of an attorney to remit his state bar dues is

strong evidence that such attorney is no longer sufficiently interested in the

practice of law to adequately defend his client’s interests”).

       Juvenile’s Right to Counsel as an Element of Due Process

                In resolving the issue presented in this case, we are mindful of the

source and context of the right at stake. At issue here is whether J.R., a juvenile, was

denied her right to the assistance of counsel when she was represented by Brooks

during the juvenile court bindover proceedings. As such, we believe “[o]ur analysis

here must be placed in the context of the juvenile courts, which occupy a unique

place in our legal system.” In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874

N.E.2d 1177, at ¶ 65.

                Whereas a criminal defendant’s right to counsel emanates from the

Sixth Amendment, a juvenile’s constitutional right to counsel in juvenile court

proceedings ‘“flows to the juvenile through the Due Process Clause of the Fourteenth

Amendment, not the Sixth Amendment.”’12 State v. Bode, 144 Ohio St.3d 155, 2015-

Ohio-1519, 41 N.E.3d 1156, ¶ 15, 19 (noting that because “juvenile proceedings are

civil,” “juvenile rights to counsel” in those proceedings “arise under the

constitutional protection of due process”), quoting In re C.S. at ¶ 79; see also State



       12We are aware that, at times, this court and others have conflated the two, noting
that an accused juvenile has “the same rights” to effective assistance of counsel as an adult
criminal defendant under the Sixth Amendment. In the particular circumstances of this
case, however, we believe it is important to highlight and consider the source of a
juvenile’s constitutional right to the assistance of counsel.
v. Aalim, 150 Ohio St.3d 489, 2017-Ohio-2956, 83 N.E.3d 883, ¶ 23 (“Due-process

rights are applicable to juveniles through the Due Process Clause of the Fourteenth

Amendment to the United States Constitution and Article I, Section 16 of the Ohio

Constitution.”).13    The Ohio Supreme Court explained the significance of this

distinction in In re C.S. as follows:

              Because the juvenile’s right to counsel is predicated on due
       process, it is malleable rather than rigid. * * * “For all its consequence,
       ‘due process’ has never been, and perhaps can never be, precisely
       defined. * * * [D]ue process ‘is not a technical conception with a fixed
       content unrelated to time, place and circumstances.’ [Cafeteria &
       Restaurant Workers Union v. McElroy, 367 U.S. 886, 895, 81 S.Ct.
       1743, 6 L.Ed.2d 1230 (1961)]. Rather, the phrase expresses the
       requirement of ‘fundamental fairness,’ a requirement whose meaning
       can be as opaque as its importance is lofty. Applying the Due Process
       Clause is therefore an uncertain enterprise which must discover what
       ‘fundamental fairness’ consists of in a particular situation by first
       considering any relevant precedents and then by assessing the several
       interests that are at stake.” Lassiter v. Dept. of Social Servs. of Durham
       Cty., North Carolina, 452 U.S. 18, 24-25, 101 S.Ct. 2153, 68 L.Ed.2d
       640 (1981).

              The flexibility of due process lies in its scope after it has been
       determined that some process is due, and due process doctrine
       recognizes that “not all situations calling for procedural safeguards call
       for the same kind of procedure.” Morrissey v. Brewer, 408 U.S. 471,
       481, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972). A court’s task is to ascertain
       what process is due in a given case, * * * while being true to the core
       concept of due process in a juvenile case — to ensure orderliness and
       fairness. * * *



       13 The General Assembly has acknowledged the importance of counsel in juvenile
proceedings by codifying a juvenile’s right to counsel in R.C. 2151.352. R.C. 2151.352
provides, in relevant part, that “[a] child * * * is entitled to representation by legal counsel
at all stages of the proceedings under * * * Chapter 2152. of the Revised Code.” Juv.R.
4(A) also states, in relevant part: “Every party shall have the right to be represented by
counsel and every child, * * * the right to appointed counsel if indigent. These rights shall
arise when a person becomes a party to a juvenile court proceeding.”
             The fact that the right to counsel in a juvenile case arises from
      due process does not diminish its importance. A juvenile typically lacks
      sufficient maturity and good judgment to make good decisions
      consistently and sufficiently foresee the consequences of his actions.
      * * * Thus, “[t]he juvenile needs the assistance of counsel to cope with
      problems of law, to make skilled inquiry into the facts, to insist upon
      regularity of the proceedings and to ascertain whether he has a defense
      and to prepare and submit it.” (Footnote omitted.) Gault, 387 U.S. at
      36, 87 S.Ct. 1428, 18 L.Ed.2d 527.

In re C.S. at ¶ 80-82.

               Applying these principles and considering the totality of the

circumstances surrounding Brooks’ representation of J.R. in this case, including the

reason for and duration of Brooks’ suspension, the context, scope and duration of

Brooks’ representation of J.R. and other factors relevant to Brooks’ effective

representation of J.R., we find that J.R. was denied her constitutional right to the

assistance of counsel under the United States and Ohio Constitutions when she was

represented by Brooks during the bindover proceedings.

               The state attempts to downplay the significance of Brooks’ role and

suspension in this case. The state asserts that there was no denial of J.R.’s right to

counsel because (1) the probable cause and amenability hearings at which Brooks

represented J.R. were “preliminary” and “non-adjudicatory,” (2) Brooks’ suspension

was simply due to “failure to pay his fees” and (3) “Brooks did not fail to ever meet

the substantive requirements [for practicing law in Ohio] because he was at one time

a properly licensed attorney authorized to practice law.” We disagree.

               Few, if any, determinations are more significant in the life of an

accused juvenile offender than whether the accused juvenile offender will be tried in
an adult court. See, e.g., Smith, Slip Opinion No. 2022-Ohio-274, at ¶ 21 (‘“The

transfer hearing implicates far more significant issues than the venue or forum of

trial; it serves as a vehicle by which a child offender is deprived of the rehabilitation

and treatment potential of the juvenile-justice system.’”), quoting State v. Aalim,

150 Ohio St.3d 489, 2017-Ohio-2956, 83 N.E.3d 883, ¶ 73 (O’Connor, C.J.,

dissenting); Kent, 383 U.S. at 553-554, 556, 560-562, 86 S.Ct. 1045, 16 L.Ed.2d 84.

As such, a juvenile bindover proceeding is much more akin to the “ultimate act in a

criminal case” in Newcome than the preliminary hearing in Allen.

               Indeed, although “[o]ther rights of a child may be waived with

permission of the court,” this state recognizes that representation by counsel at a

bindover proceeding is so important that it cannot be waived. Juv.R. 3(A)(1), (E)

(“A child’s right to be represented by counsel may not be waived * * * at a hearing

conducted pursuant to Juv.R. 30.”); Staff Note to 7-1-94 Amendment to Juv.R. 3

(“Juv.R. 3 now makes specific reference to bindover proceedings delineated in

Juv.R. 30 to remind the court and practitioners that a juvenile cannot waive counsel

at any stage of the bindover procedure.”); State v. D.W., 133 Ohio St.3d 434, 2012-

Ohio-4544, 978 N.E.2d 894, ¶ 36 (“[T]he child’s right to counsel is required by

Juv.R. 3, which provides that a child may not waive the right to be represented by

counsel at a transfer hearing conducted pursuant to Juv.R. 30.”).

               At the time Brooks entered his appearance for J.R. in March 2020, he

had been under suspension from the practice of law in Ohio for more than four
months for his failure to comply with Gov.Bar R. VI and had failed to comply with

his Ohio continuing legal education requirements for more than five years.

              This state’s registration and continuing legal education requirements

are not unduly burdensome. Active attorneys must file a certificate of registration

with the Office of Attorney Services of the Supreme Court and pay a $350

registration fee on or before the first day of September in each odd-numbered year.

Gov.Bar R. VI(2)(A). They must also complete 24 hours of accredited continuing

legal education activities, including two-and-a-half hours of instruction on topics

related to professional conduct, every two years. Gov.Bar R. X(3).

              There is nothing in the record to suggest that Brooks’ suspension for

failure to comply with the Ohio Supreme Court’s biennial registration requirements

was due to mere oversight. Brooks was not immediately suspended after he failed

to timely submit his form and fee. He was suspended from the practice of law in

Ohio only after (1) he had not registered for the 2019/2021 attorney-registration

biennium by the September 1, 2019 deadline, (2) he was sent notice of his

noncompliance and informing him that he would be summarily suspended from the

practice of law in Ohio and not entitled to practice law in Ohio unless he filed

evidence of compliance with the requirements of Gov.Bar R. VI or came into

compliance within 60 days of the deadline and (3) he failed to file evidence of

compliance with Gov.Bar R. VI or to come into compliance with the rule within 60

days of the deadline. Gov.Bar R. VI(10)(B); 11/05/2019 Administrative Actions,

2019-Ohio-4529.
               Pursuant to Gov.Bar R. VI(10)(D), an attorney who is summarily

suspended for failure to comply with the registration requirements “may be

reinstated to the practice of law by applying for reinstatement with the Office of

Attorney Services, complying with the requirements of [Gov.Bar R. VI(2)], including

payment of the applicable registration fee, and paying a reinstatement fee of three

hundred dollars.” However, this is not a situation where, upon learning of his

suspension, Brooks promptly complied with Gov.Bar VI, paid his fees and was

reinstated. To date, Brooks has never been reinstated.

               Pursuant to Gov.Bar R. VI(10)(C), an attorney who is summarily

suspended pursuant to Gov.Bar R. VI(10)(B) “shall not,” among other things,

“[p]ractice law in Ohio,” “[h]old the attorney’s self out as authorized to practice law

in Ohio” or “[p]ractice before any nonfederal court or agency in this state on behalf

of any person except the attorney’s self” — all of which Brooks did here. There is

nothing in the record to suggest that Brooks had advised J.R. or her family that he

was suspended from practicing law in Ohio during the time of his representation.

By all accounts, although Brooks was aware of his suspension, J.R., the state and the

trial court were unaware of his suspension until December 2021, during the

pendency of this appeal. Although we recognize that ‘“the breach of an ethical

standard does not necessarily make out a denial of the Sixth Amendment guarantee

of assistance of counsel,”’ Allen, 121 Ohio App.3d at 672, 700 N.E.2d 682, quoting

Nix v. Whiteside, 475 U.S. 157, 165, 89 L.Ed.2d 123, 106 S.Ct. 988 (1986), we believe

that Brooks’ knowing, willful violation of orders from the Ohio Supreme Court and
his unlawful representation of clients while suspended reflects directly on Brooks’

lack of legal competence to provide effective assistance of counsel to accused

juveniles such as J.R.      See also Pubrat, 451 Mich. at 597, 548 N.W.2d 595

(recognizing that “the failure to pay bar dues may be an intentional violation of the

rule which demonstrates that the attorney does not accord proper weight to the

rules” and “also may raise the possibility that an attorney will neglect a client’s

interests as well because the attorney is unable or unwilling to keep track of

obligations”).

                 Furthermore, at the time he represented J.R., Brooks was not only

subject to suspension under Gov.Bar R. VI(10)(B), he had not complied with

mandatory continuing legal education requirements for more than five years.

                 The stated purpose of Ohio’s continuing legal education requirement

is “to maintain and improve the quality of legal and judicial services in Ohio.”

Gov.Bar R. X(1)(A). Compliance with continuing legal education requirements is an

important and essential obligation of each attorney licensed to practice law in this

state, to ensure that Ohio attorneys maintain the knowledge and skills necessary to

provide effective assistance to clients. Giving due consideration to the importance

and role of continuing legal education in this state, we believe “a failure of this

magnitude” also “reflects directly on [Brooks’] lack of competence to practice law”

here. See Grant, 2010 Pa Super 45, 992 A.2d 152, at ¶ 22 (“any person failing to

comply [with continuing legal education requirements] for an extended period of

time * * * must be presumed to be incompetent to practice law in this
Commonwealth and incapable of representing clients in our courtrooms”). Where,

as here, an attorney repeatedly fails to comply with basic registration and continuing

legal education requirements, one cannot help but question whether the attorney is

providing competent legal representation, including exercising reasonable

judgment, paying sufficient attention to issues pertinent to the representation14 and

giving an accused proper legal advice. If an attorney cannot be bothered to comply

with these most basic requirements of practicing law in the state, how can we have

confidence that the attorney is effectively representing his or her juvenile clients?


       14 Upon review of the record, there are a couple of items that give us pause here.
For example, during the amenability hearing, Probation Officer Brill testified that when
J.R. and her mother moved to Cuyahoga County in April 2018, J.R. was on probation for
“an F1 battery case” in Wisconsin. Dr. Williams’ psychological evaluation report similarly
refers to a charge of “Battery (F-1)” in Case No. 17JV124. This was apparently the only
prior felony case in which J.R. was allegedly involved. However, based on other
information in the record regarding J.R.’s Wisconsin adjudications, it does not appear
that these statements regarding a prior “F1 battery case” are correct. (Emphasis added.)

        The information that is in the record relating to the Wisconsin charges (including
the only sources relating to the Wisconsin charges identified the psychological evaluation
report) indicates that J.R. was charged in Case No. 17JV124 with one count of what would
have been Class I felony battery under Wisconsin law if she were an adult. That same
source indicates that “it was agreed” that J.R. would admit to an amended charge of Class
A misdemeanor battery on that count and another Class A misdemeanor battery count in
that case; to a misdemeanor battery count in 17JV115 and to a misdemeanor count of
obstructing an officer in 17JV138. Although Brill acknowledged, during Brooks’ cross-
examination, that he did not know any of the details of the “felony battery” case, including
what facts led to the “felony battery” charge or how the elements of that charge under
Wisconsin law compared with a “felony battery” charge under Ohio law, Brooks did not
object to Brill’s testimony or otherwise address these discrepancies at the amenability
hearing. Further, in the psychological evaluation report — to which Brooks stipulated on
J.R.’s behalf — Dr. Williams noted that she was denied access to records relating to J.R.’s
“Applewood Centers’ Tapestry clinical diagnoses, interventions and treatment progress”
from March 2019-June 2020 and that J.R.’s case manager, with whom J.R. reportedly
had a “good relationship,” had informed Dr. Williams that she “could not discuss the case”
with Dr. Williams because she did not have an appropriate release. There is no indication
in the record that Brooks raised this issue with the court.
               Although the record reflects that, at the amenability hearing, Brooks

cross-examined the state’s witnesses, objected to testimony by Detective McNeeley

on matters regarding which he had no personal knowledge and objected to the

admission of Morgan’s statement, we also note that Brooks stipulated to probable

cause and presented no witnesses on J.R.’s behalf at the amenability hearing.15

               Whether those decisions were, in fact, reasonable strategic decisions

given the evidence and the circumstances, we cannot say there is insufficient

evidence in the record before us to allow us to make that determination. Although

a “properly licensed” attorney is generally presumed to be competent and his or her

strategic or tactical decisions entitled to deference, see, e.g., State v. Moore, 8th Dist.

Cuyahoga Nos. 108962, 108963 and 108964, 2020-Ohio-3459, ¶ 50; State v. Black,

2019-Ohio-4977, 149 N.E.3d 1132, ¶ 35 (8th Dist.), citing State v. Smith, 17 Ohio

St.3d 98, 100, 477 N.E.2d 1128 (1985), no such presumption or deference applies

where, as here, the attorney is not properly licensed to practice law.

               Where a juvenile is facing the prospect of being tried in an adult court,

no one should be left to doubt whether the juvenile received competent

representation during those proceedings from an attorney who had been prohibited

from practicing law in this state. As stated above, there are certain circumstances



      15 In her supplemental appellate brief, J.R. also asserts that Brooks “negotiated a
deal on her behalf to participate in the state’s case against her co-defendants, which
ultimately led to the plea agreement in this case”; however, there is nothing in the record
to support that claim. The record reflects only that, at the conclusion of the amenability
hearing, Brooks advised the juvenile court that J.R. had “some information she would like
to provide to the prosecution” and requested “time in which we could do that.”
that are “so likely to prejudice the accused that the cost of litigating the effect in a

particular case is unjustified.” Cronic, 466 U.S. at 658. Considering the totality of

the circumstances here, we believe this is such a case and that the circumstances

warrant the presumption that J.R. was denied the effective assistance of counsel

without the need for J.R. to establish specific attorney errors or prejudice as a result

of the representation.

               Because J.R. was denied her constitutional right to counsel during the

bindover proceedings, we reverse J.R.’s convictions, vacate the juvenile court’s

July 14, 2020 order finding probable cause, vacate the juvenile court’s August 17,

2020 order granting a discretionary transfer of the case to the General Division

pursuant to R.C. 2152.12(B) and remand the case to the juvenile court for further

proceedings.

               J.R.’s fourth assignment of error is sustained.          Based on our

resolution of J.R.’s fourth assignment of error, her remaining assignments of error

are moot.

               Judgment reversed, vacated, and remanded.

      It is ordered that appellant recover from appellee the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                             _______
EILEEN A. GALLAGHER, PRESIDING JUDGE

EMANUELLA D. GROVES, J., CONCURS;
MICHELLE J. SHEEHAN, J., CONCURS IN JUDGMENT ONLY (WITH
SEPARATE OPINION)


MICHELLE J. SHEEHAN, J., CONCURRING IN JUDGMENT ONLY:

                 I respectfully concur in judgment only because I do not believe that

the circumstances in this case warrant finding that appellant did not receive the

assistance of counsel during the bindover proceedings. Our precedent requires that

we analyze counsel’s performance to determine whether appellant suffered

ineffective assistance of counsel per the requirements of Strickland v. Washington,

466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In so doing, I would

overrule appellant’s fourth assignment of error. I would further overrule her first

and second assignments of error. However, I would notice plain error in the plea

proceedings, vacate appellant’s convictions, and find appellant’s third assignment

of error moot.

                 As to appellant’s first assignment of error, I would find that the

juvenile court did not abuse its discretion in transferring the case to the general

division of the common pleas court where it conducted an amenability hearing,
considered the applicable statutory factors, and its decision to transfer the case had

a rational basis. State v. Hughley, 8th Dist. Cuyahoga No. 108771, 2o2o-Ohio-4741,

¶ 23. (Reviewing court is bound to affirm bindover decision where juvenile court

weighs the statutory factors and there is a rational basis for its findings relating to

those factors.)

                  Appellant’s second and fourth assignments of error are interrelated.

Under the second assignment of error, appellant argues that she was denied the

right to confront and cross-examine witnesses at the amenability hearing. Under

the fourth assignment of error, appellant alleges ineffective assistance of counsel

because 1) counsel was suspended from the practice of law, 2) counsel provided

ineffective assistance resulting in prejudice by advising appellant to waive the

preliminary hearing, and 3) counsel failed to enforce her right to confront and cross-

examine witnesses at the amenability hearing.

                  The Ohio Supreme Court held that a juvenile has a right to counsel

and found that this right to counsel derived from the constitutional right to due

process. In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874 N.E.2d 1177, ¶ 79. But

we have found that once the right to counsel is present, the right to effective

assistance of counsel under the Sixth Amendment is also present. In re I.R., 2021-

Ohio-3103, 179 N.E.3d 138, ¶ 83 (8th Dist.) (“The right to counsel, guaranteed in

juvenile proceedings by R.C. 2151.352 and by Juv.R. 4, includes the right to the

effective assistance of counsel.”).
               The majority opinion determines that the totality of the

circumstances in this case warrants a presumption that appellant did not have

counsel due to the nature and extent of counsel’s suspension from the practice of

law. However, this court has been presented with determining whether to presume

ineffective assistance of counsel where counsel appeared under a suspended law

license and I believe that precedent constrains our analysis of this case.

               In State v. Allen, 121 Ohio App.3d 666, 700 N.E.2d 682 (8th

Dist.1997), this court recognized that a per se finding of ineffective assistance of

counsel has been found where “(1) counsel was not, at the time of the accused’s trial,

duly licensed to practice law because of a failure ever to meet the substantive

requirements to practice law or (2) the attorney is implicated in the accused’s

crimes.” Id., citing Bellamy v. Codgell, 974 F.2d 302, 306 (2d Cir.1992); Vance v.

Lehman, 64 F.3d 119, 122 (3d Cir.1995); United States v. Rondon, 204 F.3d 376,

379-380 (2d Cir.2000).

               As these two circumstances do not apply in this case, I would not find

that appellant received ineffective assistance of counsel, nor would I deviate from

our precedent to presume appellant received ineffective assistance of counsel

without an analysis of counsel’s representation.

               In juvenile proceedings, once the right to counsel attaches so does the

right to effective assistance of counsel. In re I.R., 2021-Ohio-3103, 179 N.E.3d 138,

¶ 83. Although the majority opinion finds that a party in juvenile court whose

attorney is suspended for failing to register and comply with CLE requirements may
be found to have not been represented by counsel, we are constrained by Allen,

supra, to apply Strickland, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674, to

determine whether suspended counsel’s representation was ineffective. E.g., In re

Gray, 8th Dist. Cuyahoga Nos. 75984 and 75985, 2000 Ohio App. LEXIS 1734, 4

(Apr. 20, 2000), citing Jones v. Lucas Cty. Children Servs. Bd., 46 Ohio App.3d 85,

546 N.E.2d 471 (6th Dist.1984) (“The standard for ineffective assistance of counsel

utilized in actions affecting orders of dispositions made by juvenile courts is the

same as applied in criminal cases.”). Thus, appellant must show that counsel’s

actions fell “below an objective standard of reasonable representation and, in

addition, prejudice arises from counsel's performance.” State v. Bradley, 42 Ohio

St.3d 136, 137, 538 N.E.2d 373 (1989), paragraph two of the syllabus, following State

v. Lytle, 48 Ohio St. 2d 391, 358 N.E.2d 623 (1976); Strickland at 668. We recently

explained the application of this standard:

      Counsel’s performance may be found to be deficient if counsel “made
      errors so serious that counsel was not functioning as the ‘counsel’
      guaranteed the defendant by the Sixth Amendment.” Strickland at
      687. To establish prejudice, “the defendant must prove that there exists
      a reasonable probability that, were it not for counsel’s errors, the result
      of the trial would have been different.” Bradley at paragraph two of the
      syllabus; see also Strickland at 687.

State v. Courts, 8th Dist. Cuyahoga No. 110368, 2022-Ohio-690, ¶ 35

              Under her fourth assignment of error, appellant argues that counsel

erred by advising her to waive a probable cause hearing in the juvenile court. Even

if counsel’s advice to waive the probable cause hearing were construed as deficient

representation, appellant has not shown that without a waiver of the hearing, the
outcome would be different; e.g., that the state would not have been able to present

evidence sufficient of probable cause if a hearing were held. State v. J.T.S., 10th

Dist. Franklin No. 14AP-516, 2015-Ohio-1103, ¶ 52 (“Moreover, given the operative

facts of the case as recited by the prosecutor, there is nothing in the record to suggest

that a hearing would have yielded a different result.”); State v. Jackson, 1st Dist.

Hamilton Nos. C-180159 and C-180209, 2020-Ohio-80, ¶ 26 (“Jackson suffered no

resulting prejudice because the record contains no indication that the state lacked

sufficient evidence to prove his guilt or that the juvenile court would not have found

probable cause that Jackson had committed the charged offenses.”); State v. Pruitt,

11th Dist. Trumbull No. 2001-T-0121, 2002-Ohio-7164, ¶ 60 (“Even if defense

counsel had not waived the preliminary bindover hearing and the state was required

to produce evidence of probable cause, there is no indication that the state’s

evidence would fall short concerning appellant’s alleged role in the crime.”)

               Under the second assignment of error, I would find that appellant was

not denied the right to confront and cross-examine witnesses at the amenability

hearing in the juvenile court because amenability hearings are non-adjudicatory and

the evidence presented need not meet the same standards required for admissibility

at trial. See In Re J.R., 8th Dist. Cuyahoga No. 110241, 2021-Ohio-2272, ¶ 37 (“Given

that a probable cause hearing is non-adjudicatory, the evidence presented at a

probable cause hearing need not meet the same standards required for admissibility

at trial. Confrontation clause standards for the admissibility of evidence and the

Ohio Rules of Evidence do not apply to probable cause hearings.”).
                Accordingly, I would overrule the second assignment of error.

Further, because I would not find error at the amenability hearing, I would not find

counsel was ineffective at the amenability hearing.

               Finally, even though I would overrule appellant’s first, second, and

fourth assignments of error, I would notice plain error in the plea proceedings

because the trial court did not strictly comply with Crim.R. 11(C)(2)(c) by failing to

inform appellant that she was waiving the right to compulsory process. State v.

Wilson, 8th Dist. Cuyahoga No. 82770, 2004-Ohio-499, ¶ 13 (“We find

as plain error that the trial court did not properly inform the appellant of his

constitutional right to compel, summon, or otherwise require witnesses to appear

and testify on his behalf.”); State v. Day, 8th Dist. Cuyahoga No. 88725, 2007-Ohio-

4052, ¶ 31 (In finding plain error, the court held “[t]he trial court's failure to strictly

comply with the requirement of informing appellant of his constitutional right to

compulsory process is a substantial error and constitutes a manifest miscarriage of

justice.”). I would then vacate appellant’s convictions, remand this case to the trial

court, and find appellant’s third assignment of error moot. See State v. Bond, 8th

Dist. Cuyahoga No. 110520, 2022-Ohio-373, ¶ 31-34.